DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant’s arguments, filed on 07/01/2021, with respect to rejection of claims 1, 2, 3,4,6,7, and 8 under 35 USC 112 (b)/second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, filed on 07/01/2021, with respect to the rejection(s) of Claims 1-16, 18-20, 23, and 24 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nelson (US 2016/0003021 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth below.

Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation geothermal well is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The examiner invites the applicant for an interview to discuss and further the prosecution of the case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 18-20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2016/0003021 A1) (“Nelson” herein- cited previously, and further in view of Carter (US 2011/0247816) (“Carter” herein).

Claims 1 
Nelson discloses a method comprising:
	recompleting a well, comprising:
	inserting a hydraulic isolation material into a wellbore of a previously completed well thereby hydraulically isolating an interior portion of the wellbore from an adjacent reservoir; wherein the hydraulic isolation material comprises a thermal material that displaces a reservoir fluid in the wellbore and
	wherein the thermal material has a higher thermal conductivity than the reservoir fluid. [0005-006; 0027; 0029-0030; 0038-0039]
	Since Nelson discloses the same method of recompleting the well comprising the same thermal material, it would have a higher thermal conductivity than the reservoir fluid.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewtield Co, 7 FSupp 773, 22 USPQ 313 (EDNY 1934).
	Nelson however does not explicitly discloses a geothermal well to produce enerby and circulation of a heat transfer fluid.
Carter teaches the above limitation (See paragraph 0087 & 00097 → Carter teaches this limitation in that an the slot which is formed by the methods described herein not only make it possible to extract mineral resources such as natural gas but also makes it possible to extract thermal energy resources from hot rock. Engineered geothermal reservoir is a system to mine heat from a large subterranean area and transfer it to the surface. It is desired to circulate water through a hot rock formation from one injection point to another to mine the heat from a large volume of the formation rock.) for the purpose increasing the recoverable percentage of natural gas from low permeability deposits such as shale and coal. (Abstract)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Nelson, 	

Claim 2
 Nelson discloses the method as claimed in claim 1, wherein the thermal material is settable, and the method recompleting the well further comprises:
 	placing the settable thermal material into at least one wellbore casing opening that is in fluid communication with the adjacent reservoir, thereby displacing the reservoir fluid from the at least one wellbore casing opening and the at least one wellbore casing opening; then setting the settable thermal material such that a fluid impermeable barrier is formed in the at least one wellbore casing opening. [0038-0039] 

Claim 3
 Nelson discloses the method as claimed in claim 2, wherein recompleting the well further comprising comprises conveying a packer tool to a target location in the wellbore comprising the at least one wellbore casing opening, then circulating the settable thermal material from the tool and into the at least one wellbore casing opening. [0041- 0046] 

Claim 4
 Nelson discloses the method as claimed in claim 3, wherein the well comprises an uncemented wellbore casing and a borehole, and the method recompleting the well further comprises:
	circulating the settable thermal material into a borehole annular space between the wellbore casing and the borehole thereby displacing the reservoir fluid in the borehole annular space; then setting the settable thermal in the at least one wellbore casing opening and the borehole annular space. [0044] 

Claim 5
 Nelson discloses the method as claimed in claim 4, wherein the settable thermal material is selected from a group consisting of cement, polymer, and resin. [0029-0037]

Claim 6
 Nelson discloses the method as claimed in claim 1, wherein the hydraulic isolation material further comprises a fluid impermeable mechanical flow barrier that is placed inside the wellbore such that the interior portion of the wellbore is hydraulically isolated from the adjacent reservoir, and the thermal material is a fluid that is placed in between the mechanical flow barrier and a wellbore casing of the wellbore. [0043-0045] 

Claim 7 
Nelson discloses the method as claimed in claim 6, wherein the mechanical flow barrier is a conduit selected from a group consisting of casing patches, liners, and isolation strings, and the hydraulically isolated interior portion is the inside of the conduit. [0043-0045] 

Claim 8
 Nelson discloses the method as claimed in claim 7, wherein recompleting the well further comprising comprises: 
conveying the mechanical flow barrier conduit to a target location in the wellbore; placing at least one packer between the mechanical flow barrier conduit and the wellbore casing; and 
 placing a plug-type packer inside the mechanical flow barrier conduit at a distal end thereof, thereby hydraulic isolating the interior of the mechanical flow barrier conduit from the rest of the wellbore. [0045-0046]

Claim 9
 Nelson discloses the method as claimed in claim 8, wherein the well comprises an uncemented wellbore and a borehole, and the method recompleting the well further comprises:
	placing the thermal material fluid into a borehole annular space between the wellbore casing and the borehole such that the reservoir fluid in the borehole annular space is displaced. [0038-0039; 0047-0048] 

Claim 10
 Nelson discloses the method as claimed 9, wherein the thermal material fluid is settable, and the method recompleting the well further comprises:
	setting the settable thermal material in the borehole annular space. [0047-0048]
 
Claim 11 
Nelson discloses the method as claimed in claim 1, wherein recompleting the well further comprising comprises, prior to inserting the hydraulic isolation material into the wellbore, placing additional thermal material into rock openings in the adjacent reservoir, wherein the additional thermal material has a higher thermal conductivity than the reservoir fluid. [0003; 0006] 

Claim 12
Nelson discloses the method as claimed in claim 1, wherein recompleting the
well further comprising comprises, prior to inserting the hydraulic isolation material into the wellbore, hydraulically fracturing rock in the adjacent reservoir, then placing an additional thermal material into rock fractures in the adjacent reservoir created by the hydraulically fracturing, wherein the additional thermal material has a higher thermal conductivity than the rock in the adjacent reservoir. [0003; 0006]

Claim 13
Nelson discloses the method as claimed in claim 11, wherein placing the
additional thermal material in the rock openings displaces reservoir fluid in the rock openings. [0003; 0006]

Claim 14
Nelson discloses the method as claimed in claim 1, wherein the thermal
material comprises a gaseous or a liquid fluid selected from a group consisting of: water, aqueous solutions, alcohols, light hydrocarbons, natural gas liquids, ketones, ammonia, nitrogen, methane, ethane and carbon dioxide. [0029-0037]

Claim 15
Nelson discloses the method as claimed in claim 1, wherein the thermal material is
a mixture comprising a carrier fluid and a solid having a higher thermal conductivity than the reservoir fluid. [0027-0037]

Claim 16
Nelson discloses the method as claimed in claim 12, wherein the thermal material is
a mixture comprising a carrier fluid and a solid having a higher thermal conductivity than the rock in the adjacent reservoir. [0003; 0006]

Claim 18
Nelson discloses the method as claimed in claim 15, wherein the mixture
further comprises an additive comprising one or more of: settable materials, viscosifiers, surfactants and solutes. [0003; 0006]

Claim 19
Nelson discloses the method as claimed in claim 1, wherein recompleting the
well further comprising comprises, prior to inserting the hydraulic isolation material into the wellbore, placing an additional thermal material into pores of fracturing sand or proppant  wthin an existing propped fracture network or other stimulated porosity that exists in the adjacent reservoir, wherein the additional thermal material has a higher thermal conductivity than the reservoir fluid. [0003; 0006]

Claim 20
Nelson discloses the method as claimed in claim 11, wherein the additional
thermal material is selected from a group consisting of: a solids -free fluid, a solute containing a precipitating solid, and a carrier fluid containing nanoparticles. [0003; 0006]

Claim 23
Since Nelson discloses the same method of recompleting the well comprising the same thermal material, it would have thermal conductivity that is at least 15% greater than the thermal conductivity of the reservoir fluid.
"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewtield Co, 7 FSupp 773, 22 USPQ 313 (EDNY 1934).

Claim 24
Since Nelson discloses the same method of recompleting the well comprising the same thermal material, it would have thermal conductivity that is at least 15% greater than the thermal conductivity of the rock in the adjacent reservoir.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP2112.01 (I), In re Best, 562 Fad at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed
Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934)

 	Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Carter,  as applied to claims 1,12, and 20 above, and further in view of Nguyen et al. (US 2005/0274510 Al) (“Nguyen” herein-cited previously).

Claims 17
Nelson discloses the method as claimed in claim 12. Nelson however does not explicitly discloses wherein the solid is selected from a group consisting of: oxide ceramics, nitride/carbide ceramics, metals, metal alloys, graphite, graphene, carbon nano-tubes, silicon and silicon dioxide.
	Nguyen teaches the above limitation (See paragraph 0018 →Nguyen teaches this limitation in that while the chosen resin may itself be somewhat conductive, in certain embodiments, the resin may be mixed with a conductive material in an amount sufficient to obtain a desired degree of conductivity. Suitable conductive materials include, but are not limited to, powders that comprise conductive particulates, e.g., graphite, copper, iron, zinc, brass, tin, conductive plastics, conductive graphite materials, or combinations thereof. In one exemplary embodiment, the conductive resin may comprise an epoxy resin containing fine graphite powder. In another exemplary embodiment, the conductive resin may comprise a furan resin containing fine particulate copper) for the purpose of having the resin may be mixed with a conductive material in an amount sufficient to obtain a desired degree of conductivity. [0018]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Nelson, with the above limitation, as taught by Nguyen, in order to have the resin may be mixed with a conductive material in an amount sufficient to obtain a desired degree of conductivity. 

Claim 21 
Nelson discloses the thermal material of claim 20. Nelson however does not explicitly discloses wherein the thermal material is a thin fluid containing nanoparticles selected from a group consisting of: alumina, copper oxide, magnetite, zinc oxide, aluminum oxide, aluminum nitride, silicon carbide, copper, silver, iron, aluminum, Silica, tin oxide, aluminum copper alloy, silver aluminum alloy, single and multi- walled carbon nanotubes, grapheme, and grapheme oxide nanosheets. (Same as Claims 16)

 	Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Carter, as applied to claim 19 above, alone.

 Claim 22
 Nelson discloses the method as claimed in claim 19. Nelson however does not explicitly discloses, wherein the thermal material further comprises a carrying fluid selected from a group consisting of water, alcohols, light hydrocarbons, ketones and carbon dioxide.
	Accordingly, it is well-known in the art of fracturing a subterranean formation and the examiner takes official notice that one of the fluids used in the art of fracturing the subterranean formation comprises water, as recited in the claim limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/09/2021